Per Curiam.
Mere silence on the part of the landlord after receipt of a letter stating that tenant wished to remain as a monthly tenant was not sufficient to establish that a month-to-month tenancy agreement was created. Something more than mere silence is *110necessary. Defendant was a holdover tenant and as such is liable for the rent sued for.
. Judgment reversed, with thirty dollars costs, and judgment directed in favor of plaintiff as claimed in the summons.
All concur. Present — McCook, Hammer and McLaughlin, JJ.